UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1620




In re:   LINWOOD GRAY; DARRELL BRACEY,


                Petitioners.



                On Petition for a Writ of Mandamus.
                        (8:94-cr-00241-DKC)


Submitted:   June 29, 2012                   Decided:   August 3, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linwood Gray; Darrell Bracey, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Linwood Gray and Darrell Bracey petition for a writ of

mandamus, alleging that the district court has unduly delayed

ruling on their Fed. R. Civ. P. 60(b) motion to reconsider the

denial of their 28 U.S.C.A. § 2255 (West Supp. 2012) motion and

also delayed ruling on their motion for recusal.                They seek an

order from this court directing the district court to act.                   Our

review of the district court’s docket reveals that the district

court has recently entered an order denying the Petitioners’

motions.      Accordingly, although we grant leave to proceed in

forma   pauperis,   we     deny   the   mandamus   petition   as   moot.     We

dispense   with     oral    argument     because    the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                        2